Fourth Court of Appeals
                                      San Antonio, Texas
                                              May 21, 2015

                                          No. 04-15-00214-CV

                                      IN RE Juan Miguel MATA

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

        On May 14, 2015, relator filed a motion to amend and a motion to withdraw his brief for
writ of mandamus, previously filed in this court on April 27, 2015.

           Relator’s motion to withdraw his brief is GRANTED.

        Relator’s motion to amend appears to seek a further extension of time in which to file a
motion for rehearing. Having granted relator’s prior motion for extension of time on May 14,
2015, relator’s request to further extend that deadline is DENIED at this time. The extended
deadline for the filing of any motion for rehearing with respect to this court’s April 29, 2015
opinion is June 8, 2015. This order is without prejudice to relator’s ability to file a motion for
further extension in compliance with Texas Rule of Appellate Procedure 49.8.

           It is so ORDERED on May 21, 2015.


                                                      PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk



1
 This proceeding arises out of Cause No. 2714, styled In the Matter of Maria Elena Mata and Juan Miguel Mata,
pending in the County Court, Dimmit County, Texas, the Honorable Francisco G. Ponce presiding.